internal_revenue_service number release date index number ---------------------------------------- ------------------------------------------ ----------------------------------- ------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ----------------- telephone number -------------------- refer reply to cc fip branch plr-135298-15 date date legend city authority bonds company state date a dear ------------ ---------------------------------------------------------------- ------------------------------------------------------------------------------------------ ---------------------- ------------------------------------------------------------------------------------------ -------------------------------------------- ---------------------------------------------------------------------- ------------------------- ----------------------- ----- this is in response to the request for a ruling submitted by city that the use of the proceeds of the bonds by authority an instrumentality of city to acquire an undivided ownership_interest in an electric generating facility and related assets and property facility under the circumstances described below will not result in private_business_use of the bonds as defined in sec_141 for purposes of sec_141 of the internal_revenue_code code plr-135298-15 city’s combined electric water and wastewater system is managed operated and maintained by authority company is a limited_liability_company that is a partnership for federal_income_tax purposes on date authority and company entered into an agreement agreement for the sale to authority of an undivided ownership_interest authority ownership_interest in the facility to be constructed by company in state city will issue the bonds to enable the authority to finance the purchase of the authority ownership_interest which will serve as a base-load plant for the authority company will own the remaining interest in the facility as an undivided ownership_interest company ownership_interest collectively with authority ownership_interest referred to as ownership interests the agreement will create a tax_partnership between authority and company partnership with the facility comprising the partnership assets the respective ownership interests will be established based on the facility’s total power generating capacity as defined in the agreement which is to be determined as of the completion date of the facility the amount of authority ownership_interest will be equal to a megawatts of capacity out of the total capacity of the facility expressed as a percentage the amount of company ownership_interest of the facility will be the remaining percentage of the capacity the agreed upon purchase_price for the authority ownership_interest purchase_price was determined after and as a result of arm’s length negotiations between authority and company the fair_market_value of the facility will be allocated to authority’s and company’s respective fair_market_value capital accounts kept pursuant to sec_704 of the code in proportion to the fair_market_value of their respective ownership interests the fair_market_value capital accounts of authority and company will be maintained in proportion to the ratio of their respective ownership interests ownership ratio during the entire term of the partnership the agreement provides that the allocation of tax_partnership items of income gain loss or deduction will be made in accordance with the ownership ratio law and analysis sec_103 of the code provides that gross_income does not include interest on any state_or_local_bond sec_103 provides that sec_103 does not apply to any private_activity_bond which is not a qualified_bond within the meaning of sec_141 sec_141 provides that a private_activity_bond is any bond issued as part of an issue that meets either the private_business_use_test of sec_141 and the private_security_or_payment_test of sec_141 or the private_loan_financing_test of sec_141 sec_141 provides that generally a bond issue meets the private_business_use_test if more than percent of the proceeds of the issue are to be used for any private plr-135298-15 business use sec_141 provides that the term private_business_use means use directly or indirectly in a trade_or_business carried on by any person other than a governmental_unit sec_1_141-1 of the income_tax regulations defines a nongovernmental person as a person other than a governmental person a governmental person means a state_or_local_governmental_unit as defined in sec_1_103-1 or any instrumentality thereof sec_1_141-1 defines an output_facility as an electric and gas generation transmission distribution and related facilities and water collection storage and distribution facilities sec_1_141-1 provides that a partnership as defined in sec_7701 is treated as an aggregate of its partners rather than as an entity sec_1_141-2 provides in part that the private_activity_bond tests serve to identify arrangements that have the potential to transfer the benefits of tax-exempt_financing as well as arrangements that actually transfer these benefits the regulations under sec_141 may not be applied in a manner that is inconsistent with these purposes under sec_1_141-3 both actual and beneficial use by a nongovernmental person may be treated as private_business_use in general a nongovernmental person is treated as a private business user of proceeds and financed property as a result of ownership actual or beneficial use of property pursuant to a lease or a management or incentive payment contract or certain other arrangements such as a take or pay or other output- type contract sec_1_141-3 provides that in general the measurement_period of property financed by an issue begins on the later of the issue_date of that issue or the date the property is placed_in_service and ends on the earlier of the last date of the reasonably expected economic life of the property or the latest maturity_date of any bond of the issue financing the property determined without regard to any optional redemption dates sec_1_141-3 provides that the amount of private_business_use resulting from ownership by a nongovernmental person is the greatest percentage of private_business_use in any 1-year period during the measurement_period however sec_1_141-3 sets forth a special rule for partners that are nongovernmental persons under this rule the amount of private_business_use by a nongovernmental partner is the partner’s share of the amount of use of the property by the partnership except as otherwise provided in sec_1_141-3 a nongovernmental partner’s share of the partnership’s use of the property is the nongovernmental partner’s greatest percentage share under sec_704 of any partnership_item of income gain loss deduction or credit attributable to the period that the partnership uses the property during the measurement_period under sec_1_141-3 the private_business_use of proceeds is allocated to property under sec_1_141-6 sec_1_141-6 provides that if an output_facility has multiple plr-135298-15 undivided ownership interests respectively owned by governmental and nongovernmental persons each owner’s interest in the facility is treated as a separate facility for purposes of sec_1_141-6 if all owners of the undivided ownership interests share the ownership and output in proportion to their contributions to the capital costs of the output_facility in this case for purposes of sec_1_141-6 the facility is an output_facility under sec_1 b as an output_facility the authority ownership_interest may be treated as a separate facility for purposes of sec_1_141-6 authority purchased authority ownership_interest in an arm’s length transaction and authority and company will share the output of the facility in proportion to their respective ownership interests further we must determine whether use of the facility by the partnership will result in use of the authority ownership_interest that is attributable to company as a partner in this case during the term of the partnership authority and company will allocate partnership items of income gain loss and deductions under sec_704 according to the ownership ratio thus no private_business_use of the bond-financed authority ownership_interest by partnership will be attributable to company conclusion based on the foregoing we conclude that the use of the proceeds of the bonds to acquire the authority ownership_interest under the agreement will not result in private_business_use of the bonds except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter including the effects of the termination of the partnership or a change in the allocation of tax_partnership items of income gain loss or deduction under sec_704 of the code during the measurement_period on the tax-exempt status of the bonds or whether the interest on the bonds is excludable under sec_103 of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations plr-135298-15 submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely s timothy l jones senior counsel financial institutions products
